Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed December 10, 2020 and the Terminal Disclaimer filed January 13, 2021.

3.	Claims 1, 2, 4, 6, 7, and 10-20 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed December 10, 2020 and in light of the Terminal Disclaimer filed January 13, 2021.

 6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “provide a micro-service in association with a communication session between a first communication endpoint and a second endpoint, the communication session being associated with a client account of the communication platform; transmitting, by the communication platform, a communication to a computing system providing the micro-service, the communication including state data associated with the communication session between the first communication endpoint and the second endpoint; receiving 
Neither Sukoff et al. (US 2014/0330951), Greene (US 2007/0112574), or any prior art of record, explicitly teach as a whole or in combination, “providing a micro-service in association with a communication session”, wherein the communication includes “state data associated with the communication session”, and wherein the “the computing system having generated the application logic based on the state data included in the communication” to provide the micro-service.  For at least these reason above, claims 1-20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 13, 2021